FILED
                                                               MAY 20, 2021
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                         )        No. 37260-0-III
                                             )
                  Respondent,                )
                                             )
   v.                                        )        UNPUBLISHED OPINION
                                             )
ROBERT M. WAGGY,                             )
                                             )
                  Appellant.                 )

        PENNELL, C.J. — Robert Waggy appeals his conviction for third degree assault.

We affirm the conviction but remand with instructions to strike supervision fees from the

judgment and sentence.

                                   BACKGROUND

        For over 13 years the Waggys and Bewicks lived next door to each other in houses

separated by an uncomfortably narrow strip of land. The two families never enjoyed a

good relationship. They bickered over issues such as Robert Waggy’s wandering chickens

and his snow removal practices. Things became especially sour when Christian Bewick
No. 37260-0-III
State v. Waggy


constructed an exterior entrance to his rear basement and an adjoining walkway. Mr.

Waggy claimed the stairs to the entrance and portions of the walkway encroached on his

property. Reproduced below is a photo of the walkway constructed by Mr. Bewick.

The Bewick house is on the left; the Waggy house in on the right.




Ex. P-11.

       Mr. Waggy never obtained a survey to verify his property line concerns.

Nevertheless, in 2017, Mr. Waggy sent the Bewicks a notice of trespass letter, claiming

the Bewicks’ basement stairs and walkway impinged on his property. Mr. Waggy

informed the Bewicks he would charge them $5,000 per day unless they removed the

walkway and stairs from his property and ceased all other forms of trespass. A copy of

the letter is reproduced below.


                                            2
No. 37260-0-III
State v. Waggy




Ex. P-14. Mr. Bewick attempted to resolve the property dispute with Mr. Waggy to no

avail.

         Mr. Waggy sent a second letter to the Bewicks in the spring of 2018. Although Mr.

Waggy had never gone to court on the trespass issue, he claimed the Bewicks owed him a

half million dollars for violating his property rights. A copy of the letter is reproduced

below.




                                              3
No. 37260-0-III
State v. Waggy




Ex. P-15. The Bewicks ignored the letter.

      On October 19, 2018, Mr. Waggy saw one of Mr. Bewick’s friends using the

walkway to access the Bewicks’ basement. Mr. Waggy told the friend to stop, claiming he

was intruding on Mr. Waggy’s property. The friend and Mr. Waggy argued until Mr.

Waggy threatened to call police and shouted out to his wife, “‘Honey, get my weapon.’”

1 Report of Proceedings (RP) (Nov. 5, 2019) at 129-30. At this point, Mr. Bewick’s

friend stopped arguing and went inside Mr. Bewick’s home, using the front door.

      When Mr. Bewick heard what happened, he ran outside and engaged Mr. Waggy

in a verbal argument. Mr. Bewick was not armed and did not threaten to harm Mr.

Waggy. Mr. Bewick then returned to his house, talked to his wife, and asked her to record

Mr. Waggy using her cell phone.


                                            4
No. 37260-0-III
State v. Waggy


       Mr. Waggy called 911 on his cell phone to report the alleged trespass on his

property. As he did so, Mr. Bewick, his wife, and son exited their home. Ms. Bewick

then started video recording Mr. Waggy. On the video, Mr. Waggy can be seen holding

a can of pepper spray while talking on the phone. Mr. Bewick then went into his home,

retrieved a box of property, and started leaving his basement through the side door.

Mr. Bewick carried the box along the walkway between the Bewick and Waggy houses.

       About 45 seconds into Ms. Bewick’s video, Mr. Waggy can be seen walking

toward the pathway, still holding the can of pepper spray and talking on the phone. He

shows no visible signs of distress. At 45 seconds, Mr. Waggy began shaking the can of

pepper spray. The next second, Ms. Bewick can be heard stating, “don’t you dare.” Ex. P-

12. Mr. Waggy continued to approach the walkway.

       At 47 seconds, Mr. Waggy deployed a visible stream of pepper spray in the

direction of Mr. Bewick, who was still outside the frame of view. As Mr. Waggy started

spraying, the Bewicks’ son began swearing at Mr. Waggy. Mr. Waggy continued spraying

Mr. Bewick over the next two seconds. Mr. Bewick then threw the box he was carrying at

Mr. Waggy. The box landed in the Waggys’ bushes. Ms. Bewick continued recording.

       Over the next 20 seconds, the families yelled at each other, Mr. Waggy put the

pepper spray back in his pocket and began picking up the box and its contents off his


                                             5
No. 37260-0-III
State v. Waggy


bushes. At one minute, 24 seconds, the Bewicks’ son could be heard offering to “go” with

Mr. Waggy if he put down the pepper spray, and what sounded like a fist smacking

another hand could be heard. Ex. P-12. Mr. Waggy stayed on the phone and appeared

relatively calm throughout the recording.

       Police arrived and wrestled Mr. Waggy to the ground. Mr. Waggy was arrested and

charged with third degree assault for pepper spraying Mr. Bewick. Mr. Waggy admitted

he purposefully pepper sprayed Mr. Bewick, but claimed he did so in self-defense.

       Mr. Waggy’s case proceeded to trial. Prior to jury selection, the State requested

permission to cross-examine Mr. Waggy with his record for prior harassments and related

behavior. The court reserved ruling.

       After the State rested its case, Mr. Waggy took the stand and explained his version

of the events. According to Mr. Waggy, he was a victim of the Bewicks’ harassment and

threats. Mr. Waggy testified he was a disabled veteran, suffering from posttraumatic

stress disorder. Mr. Waggy explained his condition made him hypervigilant and protective

of his family. Mr. Waggy claimed he was respectful during his interactions with the

Bewicks, but they escalated matters. During his testimony, Mr. Waggy never referenced

disputes with anyone other than the Bewicks. Mr. Waggy also never testified about his

reputation or claimed to have a general peaceful disposition.


                                             6
No. 37260-0-III
State v. Waggy


       In discussing the incident leading up to his arrest, Mr. Waggy testified Mr. Bewick

had threatened to kill him. He also claimed others from the Bewick household were

engaged in threatening conduct. Immediately before deploying the pepper spray, Mr.

Waggy testified he walked around to the side of his house to see what Mr. Bewick was

doing. According to Mr. Waggy, Mr. Bewick then charged at him with a box. Mr. Waggy

explained he used the pepper spray to defend himself from Mr. Bewick because he felt

threatened and afraid.

       After hearing from Mr. Waggy, the court ruled the prosecutor could cross-examine

Mr. Waggy regarding his prior misconduct. According to the trial court, Mr. Waggy had

placed his physical and mental health at issue. The court reasoned Mr. Waggy’s prior

legal troubles were relevant to his state of mind and intent. The court also ruled the

probative value of Mr. Waggy’s prior conduct outweighed any prejudicial effect.

       The State cross-examined Mr. Waggy pursuant to the court’s ruling. The State

elicited testimony from Mr. Waggy that he had a history of attempting to collect large

fines from others. Specifically, the prosecutor inquired into a property dispute between

Mr. Waggy and the United States Department of Veterans Affairs (VA), wherein Mr.

Waggy claimed he was owed over $9 million. The nature of the dispute was not

explained. Mr. Waggy admitted he had been convicted of harassment against the VA


                                              7
No. 37260-0-III
State v. Waggy


several times. Mr. Waggy also admitted that at one point he had called the VA and

threatened to use force to defend himself. No details were elicited regarding this phone

call or whether Mr. Waggy followed up on his threat.

       In addition to his testimony about the VA, Mr. Waggy agreed he did not trust law

enforcement and had been involved with prior altercations or standoffs with the police.

The prosecutor asked Mr. Waggy about his military training and Mr. Waggy admitted he

was trained to engage a threat, not to retreat.

       During the State’s cross-examination, Mr. Waggy expressed confusion over how

his interactions with the VA and law enforcement were relevant to the offense for which

he was currently being tried. The prosecutor then engaged Mr. Waggy in the following

colloquy:

           Q During your direct testimony, you talked a lot about how [Ms.]
       Bewick had harassed you, correct?
           A It was—
           Q I believe your statement was—
           A About the snow and about the chicken, always getting irritated about
       stuff, yes.
           Q I believe your testimony was for 10 years we’ve been putting up with
       [Ms. Bewick’s] harassment when you were talking to [Mr. Bewick].
           A Okay.
           Q But you’re the one with harassment history, aren’t you?
           A With the government, correct.
           ....




                                                  8
No. 37260-0-III
State v. Waggy


          Q . . . Mr. Waggy, you have a history of requesting fines, asking for
       repairs, and then demanding to use self-defense to regain your property or
       what is owed to you, right?
          A No. That’s not what happened.

2 RP (Nov. 6, 2019) at 443-45.

       The jury found Mr. Waggy guilty. Mr. Waggy timely appeals.

                                        ANALYSIS

Admission of evidence of prior bad acts

       Mr. Waggy contends the trial court improperly allowed the prosecutor to cross-

examine him regarding prior bad acts in violation of ER 404(b). The State answers the

court appropriately admitted Mr. Waggy’s prior bad acts to rebut his testimony about his

health, peacefulness, motive, knowledge, and intent when he pepper sprayed Mr. Bewick.

The State also claims that if the court violated ER 404(b), the error was harmless. We

agree with Mr. Waggy that the prior bad acts were inadmissible under ER 404(b), but we

also agree with the State that this evidentiary error was harmless.

       “Evidence of other crimes, wrongs, or acts is not admissible to prove the character

of a person in order to show action in conformity therewith.” ER 404(b). Nevertheless,

prior acts may “be admissible for other purposes, such as proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.” Id.

“The question to be answered in applying ER 404(b) is whether the bad acts are relevant

                                             9
No. 37260-0-III
State v. Waggy


for a purpose other than showing propensity.” State v. Slocum, 183 Wn. App. 438, 456,

333 P.3d 541 (2014). We review the trial court’s ER 404(b) decision for abuse of

discretion. State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002).

       The State and the trial court appear to have identified three nonpropensity purposes

of admitting bad act evidence against Mr. Waggy: First, the evidence was part of the res

gestae of the current offense; second, the evidence rebutted Mr. Waggy’s testimony

regarding his mental state; and third, the evidence was relevant to show a common plan

or scheme of misconduct. We do not find any of these three purposes relevant to Mr.

Waggy’s case.

       Res gestae was inapplicable to the State’s prior act evidence. Res gestae refers to

evidence of the same transaction as the one on trial. State v. Lane, 125 Wn.2d 825, 831,

889 P.2d 929 (1995). Res gestae evidence is admissible even if it encompasses uncharged

bad acts because it is necessary to place a defendant’s actions in their immediate context.

Id. Here, there was no immediate relationship between Mr. Waggy’s assault of Mr.

Bewick and his prior disputes with the VA and law enforcement. The evidence did not

place Mr. Waggy’s assault in context or qualify as res gestae.

       The State’s prior act evidence also did not rebut Mr. Waggy’s claim he felt

threatened on the day of the assault. Prior interactions with Mr. Bewick or members of the


                                            10
No. 37260-0-III
State v. Waggy


Bewick household might have been pertinent to Mr. Waggy’s claim that he was afraid of

Mr. Bewick.1 It is also conceivable that details of Mr. Waggy’s prior confrontation with

the VA or law enforcement could have shed light on how he acts when he is afraid, as

opposed to when he is being an aggressor. But the other act evidence at issue in this

appeal did not pertain to Mr. Waggy’s interactions with the Bewicks. And the evidence of

Mr. Waggy’s prior interactions with the VA and law enforcement were too vague to shed

light on how he acts when afraid or engaged in aggression.

       Finally, the concept of proving a common plan or scheme was not relevant to the

offense on trial. Common plan or scheme evidence is not per se admissible. If it were,

ER 404(b)’s exclusion of character evidence would be turned on its head. See United

States v. Beasley, 809 F.2d 1273, 1278 (7th Cir. 1987). To be admissible, common plan

or scheme evidence must show something distinct from the defendant’s bad character.

State v. Lough, 125 Wn.2d 847, 860, 889 P.2d 487 (1995). For example, a prior pattern

of misconduct might show identity, intent, or absence of mistake. See Beasley, 809 F.2d

at 1278.




       1
        Indeed, the court admitted extensive evidence about Mr. Waggy’s interactions
with the Bewicks without objection.

                                            11
No. 37260-0-III
State v. Waggy


       Here, there was no noncharacter purpose for the State’s common plan or scheme

evidence. Identity was not at issue and Mr. Waggy admitted he intended to assault

Mr. Bewick. He merely claimed self-defense. The State suggests Mr. Waggy’s prior

conduct was relevant to show an overarching plan, but that is simply not true. The cursory

evidence about Mr. Waggy’s prior offenses failed to show Mr. Waggy’s assault of

Mr. Bewick was part of a grand scheme to defraud others and then claim self-defense.

The State only elicited one sentence from Mr. Waggy regarding a prior defense issue.

Mr. Waggy admitted that he once called the VA and threatened to defend himself. It is

unclear why Mr. Waggy made this threat or whether it was related to his harassment

convictions. There is no indication Mr. Waggy ever followed up on the threat. Rather than

show an overarching criminal plan, the State’s questioning of Mr. Waggy reveals the

intent of eliciting prior act evidence was to depict Mr. Waggy as the type of person who

concocted false claims against others. This was bad character evidence. It should not have

been admitted.

       The State suggests Mr. Waggy put his character at issue during his testimony and

therefore opened the door to otherwise inadmissible bad character evidence. There are

two problems with this argument. First, Mr. Waggy never claimed he was generally

a peaceful person. His claims to peaceful behavior were specific to his interactions


                                            12
No. 37260-0-III
State v. Waggy


with the Bewicks. Second, character can only be presented through reputation testimony.

ER 405(a). Mr. Waggy never presented any reputation testimony. Had the prosecutor

believed Mr. Waggy was introducing character evidence in a manner contrary to

ER 405(a), it was obliged to object. See State v. Rushworth, 12 Wn. App. 2d 466, 476,

458 P.3d 1192 (2020). It was not appropriate for the State to sit on an evidentiary

objection in order to “‘seize[ ] the opportunity to admit otherwise clearly inadmissible’

evidence . . . .” Id. (alteration in original) (quoting State v. Jones, 144 Wn. App. 284, 295,

183 P.3d 307 (2008)).

       The trial court’s decision to allow cross-examination of Mr. Waggy on prior acts

violated ER 404(b). Because this was an evidentiary error, prejudice is governed by the

nonconstitutional harmless error analysis. See State v. Gunderson, 181 Wn.2d 916, 926,

337 P.3d 1090 (2014). This standard requires Mr. Waggy to show a reasonable

probability that the trial court’s error affected the outcome of his case. Id.

       Mr. Waggy has not met his burden of showing prejudice. The assault of Mr.

Bewick was recorded and admitted into evidence. The recording discredits Mr. Waggy’s

testimony that he was acting in self-defense. The recording shows Mr. Waggy advanced

on Mr. Bewick while armed with pepper spray. Mr. Waggy began shaking the can of

pepper spray before he rounded the corner of his home to face Mr. Bewick. Mr. Waggy


                                              13
No. 37260-0-III
State v. Waggy


was on the phone with 911 the entire time of the assault and showed little change in facial

expression. Mr. Bewick’s family did not begin verbally threatening Mr. Waggy until after

Mr. Waggy pepper sprayed Mr. Bewick. In light of the video recording, it is highly

unlikely any juror would have found Mr. Waggy reasonably believed himself to be in

imminent danger.

       The evidence of Mr. Waggy’s disputes with the VA and law enforcement

undoubtedly cast Mr. Waggy in a negative light. But this information was cumulative of

other evidence. The letters written by Mr. Waggy to the Bewicks reveal Mr. Waggy had

an unrealistic sense of his authority over others and was prone to exaggeration. The letters

were part of the res gestae of the case and already painted Mr. Waggy in a negative light.

The State’s additional bad act evidence did not appreciably cause more harm.

       The State’s prior bad act evidence was inappropriate and unnecessary. However,

Mr. Waggy has not shown it impacted the final result of his trial.

Community custody conditions

       Mr. Waggy contends the trial court improperly imposed three types of conditions

in his sentence: (1) supervision fees, (2) a prohibition on the consumption or possession

of alcohol or controlled substances, and (3) conditions designated as “per CCO




                                            14
No. 37260-0-III
State v. Waggy


[community corrections officer].” Clerk’s Papers (CP) at 241. The State concedes the first

issue, but not the second and third. We agree with the State.

       Supervision fees

       Supervision fees are governed by RCW 9.94A.703(2). This statute provides that

“[u]nless waived by the court, as part of any term of community custody, the court shall

order an offender to: . . . [p]ay supervision fees as determined by the [Department of

Corrections].” RCW 9.94A.703(2)(d). Given supervision fees are waivable, they are

discretionary. However, they are not a “cost” under RCW 10.01.160(3) that “shall not” be

imposed on an indigent defendant. See State v. Spaulding, 15 Wn. App. 2d 526, 536, 476

P.3d 205 (2020).

       The parties agree the trial court intended to waive all discretionary legal financial

obligations. Yet the court failed to strike boilerplate language, buried in the judgment and

sentence form, imposing discretionary supervision fees. Given the parties’ agreement

regarding the trial court’s intent, we deem the court’s failure to strike the supervision fees

to be a clerical error. The trial court is directed to remedy this error on remand.

       Alcohol & controlled substance provisions

       Community custody conditions are governed by RCW 9.94A.703. Under this

statute, drug and alcohol prohibitions are available in all criminal cases, regardless of


                                              15
No. 37260-0-III
State v. Waggy


individual circumstances. Subsection (2)(c) of the statute provides that a drug prohibition

condition is mandatory in all cases unless waived. Subsection (3)(e) provides that an

alcohol prohibition condition is discretionary in all cases. Given the broad statutory

authorization set forth in RCW 9.94A.703, the trial court did not err in imposing drug and

alcohol prohibitions against Mr. Waggy.

       Conditions “per CCO”

       Mr. Waggy’s judgment and sentence form includes a series of community custody

conditions. The last condition is listed as follows:




CP at 241.

       Mr. Waggy complains this final condition improperly delegates the trial court’s

sentencing authority to the Department of Corrections. We disagree. The court’s order

that Mr. Waggy will comply with conditions “per CCO” merely reflects the statutory

requirement that a person subject to community custody be required “to comply with

any conditions imposed by the [Department of Corrections] under RCW 9.94A.704.”

RCW 9.94A.703(1)(b). This is a proper exercise of judicial authority. State v.

McWilliams, 177 Wn. App. 139, 152-54, 311 P.3d 584 (2013).


                                              16
No. 37260-0-111
State v. Waggy


                                      CONCLUSION

      Mr. Waggy's conviction is affirmed. This matter is remanded for the limited

purpose of striking imposition of supervision fees from the judgment and sentence.

The sentence is otherwise affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.
                                             Q.           .P_' C.."37
                                         Pennell, C.J.

WE CONCUR:




Siddoway, J.                             Lawrence-Berrey,   J.\
                                                                            j




                                            17